Title: From George Washington to David Brooks, 17 November 1783
From: Washington, George
To: Brooks, David

                        By His Excellency &c. 
                            
                             17 November 1783
                        

                  
                  This Certifies that from the testimonial produced to me it appears that Mr Brooks entered the service of the United States in 1776 as Lieutenant in one of the Regiments raised by the State of Pennsylvania for the service of the Continent, and was made prisoner in Fort Washington when that Garrison surrendered to the British troops.
                  After his Exchange he accepted the post of assistant clothier General to the army, and continued in that Employ until the end of the War.
                  During the time that Mr Brooks served in the clothing Department he acted chiefly under my immediate orders, and his assiduity & attention to the duties of his Office was such as to gain my entire approbation.  Given &c. West Point 17 Nov. 1783.
               